DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment and Response, filed on 06/27/22, have been considered.
According to the Amendment and Response, claims 1-42 were pending.  Claim 7, 21, 29, 34, and 42 has been canceled.  Claims 1, 4, 22, 23, and 30-33 have been amended.  Claim 43 has been added.  Claims 1-6, 8-20, 22-28, 30-33, 35-41, and 43 are thus pending.

Allowable Subject Matter
Claims 1-6, 8-20, 22-28, 30-33, 35-41, and 43 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a goods storage and retrieval system and recites, in part, “the picking attachment of the materials handling vehicle is configured to (i) transfer totes between the multilevel warehouse racking system and the mobile storage cart at multiple levels of the multilevel warehouse racking system when the mobile storage cart is engaged by the materials handling vehicle, (11) transfer totes between the tote transfer zone and the mobile storage cart when the mobile storage cart is engaged by the materials handling vehicle, (iii) transfer totes between the multilevel warehouse racking system and the transporter, and (iv) transfer totes between the tote transfer zone and the transporter; the vehicle-based cart engagement hardware 1s coupled to the mast assembly for movement along a lifting dimension of the mast assembly to (i) engage and disengage the mobile storage cart at a variety of locations along the inventory transit surface of the goods storage and retrieval system independent of movement of the transporter within the goods storage and retrieval system and (ii) transport the mobile storage cart to multiple levels of the multilevel warehouse racking system independent of movement of the transporter within the goods storage and retrieval system; and the mobile storage cart comprises a transporter access opening that is sized and configured to permit the transporter to enter and exit through the transporter access opening along the inventory transit surface.”   These limitations either alone or in combination when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-6, 8-20, 22-28, and 30-32.
Secondly, independent claims 33, 41, and 43 are allowable as each one recites features similar to those above in claim 1.  Claim 35-40 is allowable as it depends from claim 33.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655